 Case 1:19-mc-01638-LDH Document 4 Filed 04/09/20 Page 1 of 1 PageID #: 324


                                                                   King & Spalding LLP
                                                                   1185 Avenue of the Americas, 34th Floor
                                                                   New York, NY 10036-4003
                                                                   Tel: +1 212 556 2100
                                                                   Fax: +1 212 556 2222

                                                                   James E. Berger
                                                                   Partner
                                                                   Direct Dial: +1 212 556 2202
                                                                   Direct Fax: +1 212 556 2222
                                                                   jberger@kslaw.com



April 9, 2020


VIA ECF

Hon. LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Application of Doosan Heavy Industries and Construction Co., Ltd. for an Order
       Directing Discovery Pursuant to 28 U.S.C. § 1782, 1:19-mc-01638-LDH

Dear Judge DeArcy Hall:

        We write on behalf of Petitioner Doosan Heavy Industries and Construction Co., Ltd.
(“Petitioner”) regarding Petitioner’s pending ex parte application for an order directing discovery
from Liberty Maritime Corporation pursuant to 28 U.S.C. § 1782 (“Application”).

       We write merely to follow up on the Application, which has been pending since June 25,
2019, without any acknowledgement or action by the Court. We thank the Court for its
consideration and are available at the Court’s convenience should the Court require any
additional information from us.



                                                     Respectfully submitted,


                                                     _________________________
                                                     James E. Berger
